Exhibit 10.1

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES INC.

                270 Park Avenue

            New York, NY 10017

  

CREDIT SUISSE, CAYMAN

ISLANDS BRANCH

CREDIT SUISSE

SECURITIES (USA) LLC

Eleven Madison Avenue

New York, NY 10010

  

GOLDMAN SACHS

BANK USA

GOLDMAN SACHS CREDIT PARTNERS L.P.

85 Broad Street

New York, NY 10004

December 15, 2007

Ingersoll-Rand Company Limited

Ingersoll-Rand Company

155 Chestnut Ridge Road

Montvale, New Jersey 07645

Attention: Barbara L. Brasier

Vice President and Treasurer

Project Ski School

$3,900,000,000 Senior Unsecured Bridge Facility

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMCB”), J.P. Morgan Securities
Inc. (“JPMorgan”), Credit Suisse, Cayman Islands Branch (“Credit Suisse”),
Credit Suisse Securities (USA) LLC (“CSS”), Goldman Sachs Bank USA (“GSUSA”) and
Goldman Sachs Credit Partners L.P. (“GSCP” and, (i) in its capacity as a Lender,
together with JPMCB Credit Suisse and GSUSA, the “Initial Lenders” and (ii) in
its capacity as an arranger, together with JPMorgan and CSS, the “Arrangers”
(and the Arrangers, together with the Initial Lenders, the “Commitment
Parties”)) that Ingersoll-Rand Company and Ingersoll-Rand Company Limited (“IR”
and, together with Ingersoll-Rand Company, “you”) intend to consummate the
Transactions (such term and each other capitalized term used but not defined
herein having the meanings assigned to them in the Term Sheet (as defined
below)).

In connection with the Transactions, JPMCB, Credit Suisse, GSCP and GSUSA are
pleased to advise you of their commitments to provide $1,300,000,000,
$1,300,000,000, $1,175,000,000 and $125,000,000, respectively, of the aggregate
principal amount of the Facility, upon the terms and subject to the conditions
set forth or referred to in this commitment letter (this “Commitment Letter”)
and in the Summary of Principal Terms and Conditions attached hereto as
Exhibit A (the “Term Sheet”). Each of the Initial Lender’s commitments hereunder
shall be several and not joint. If any Initial Lender fails to fund its
commitment hereunder (other than as a result of a failure of a condition
precedent to be satisfied) (any such Initial Lender, a “Non-Funding Initial
Lender”), you shall be entitled to engage one or more replacement lenders (each,
a “Replacement Lender”) to provide the commitments of such Non-Funding Initial
Lender; provided that such Replacement Lenders, in the aggregate, provide the
full amount of the commitments that were to be provided by all such Non-Funding
Initial Lenders. Each Replacement Lender (i) shall be engaged on terms no less
favorable to you than



--------------------------------------------------------------------------------

those provided in this Commitment Letter, the Term Sheet and the Fee Letter,
(ii) shall be reasonably acceptable to each Initial Lender that funds its
commitment hereunder (each such Initial Lender, a “Funding Initial Lender”) and
(iii) may be afforded titles and roles in connection to the Transactions that
are reasonably acceptable to each Funding Initial Lender. In no event shall any
Funding Initial Lender be obligated to fund a portion of the Facility in excess
of its pro rata share of the commitments as of the date of this Commitment
Letter.

You hereby appoint the Arrangers, and the Arrangers hereby agree to act, as
joint lead arrangers and joint bookrunners for the Facility, upon the terms and
subject to the conditions set forth or referred to in this Commitment Letter and
in the Term Sheet. You also hereby appoint JPMCB to act, and JPMCB hereby agrees
to act, as sole and exclusive administrative agent for the Facility, upon the
terms and subject to the conditions set forth or referred to in this Commitment
Letter and in the Term Sheet. Each of the Arrangers and JPMCB, in such
capacities, will perform the duties and exercise the authority customarily
performed and exercised by it in such roles. It is understood and agreed that
(a) no additional agents, co-agents, arrangers, co-arrangers, managers,
co-managers, bookrunners or co-bookrunners will be appointed and no other titles
will be awarded in connection with the Facility without the approval of the
Arrangers and the Initial Lenders and (b) no compensation (other than as
expressly contemplated by the Term Sheet or the Fee Letter referred to below)
will be paid in connection with the Facility unless you and we so agree.

Each Initial Lender reserves the right, prior to or after the execution of
definitive documentation for the Facility, to syndicate all or a portion of its
commitments hereunder to one or more financial institutions (subject to your
consent (not to be unreasonably withheld)) that will become parties to such
definitive documentation pursuant to syndications to be managed by the Arrangers
(the financial institutions becoming parties to such definitive documentation
being collectively referred to as the “Lenders”); provided that (i) successful
syndication of the commitments is not a condition to the commitments and
(ii) any assignment by any Commitment Party of all or any portion of its
commitments hereunder will not release such Commitment Party from any of its
obligations hereunder or such commitment (or portion thereof) unless and until
the assignee of such commitment has funded the commitment so assigned. The
Arrangers may decide to commence syndication efforts promptly, and you agree
actively to assist the Arrangers in completing timely and orderly syndications
satisfactory to the Arrangers. Such assistance shall include (a) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
materially from your existing banking relationships, (b) direct contact during
the syndications between your senior management, representatives and advisors,
on the one hand, and the proposed Lenders, on the other hand, (c) your
assistance (including but not limited to the use of commercially reasonable
efforts to cause the Company and your respective affiliates and advisors to
assist) in the preparation of Confidential Information Memoranda for the
Facility and other marketing materials to be used in connection with the
syndications (collectively, the “Information Materials”), and (d) preparing and
providing to the Commitment Parties all information with respect to (i) you and
your respective subsidiaries, (ii) the Transactions and the other transactions
contemplated hereby, including a business plan in form and substance reasonably
satisfactory to the Initial Lenders, and (iii) all other financial information
and projections (the “Projections”), as the Commitment Parties may reasonably
request in connection with the syndication of the Facility.

 

2



--------------------------------------------------------------------------------

It is understood and agreed that the Arrangers will, after consultation with
you, manage all aspects of the syndications, including but not limited to
selection of Lenders (subject to your consent (not to be unreasonably
withheld)), determination of when the Arrangers will approach potential Lenders
and the time of acceptance of the Lenders’ commitments, any naming rights and
the final allocations of the commitments among the Lenders. It is also
understood and agreed that the amount and distribution of fees among the Lenders
will be at the Arrangers’ sole discretion. In acting as the joint lead arrangers
and joint bookrunners, the Arrangers will have no responsibility other than to
arrange the syndications as set forth herein and shall in no event be subject to
any fiduciary or other implied duties.

You represent and warrant that (a) all written information other than the
Projections and information of a general economic or general industry nature
(the “Information”) that has been or will be made available to the Commitment
Parties by or on behalf of you, your respective subsidiaries or any of your
representatives, is or will be, when furnished, complete and correct in all
material respects and does not or will not, when furnished, taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
and (b) the Projections that have been or will be made available to the
Commitment Parties by or on behalf of you, your respective subsidiaries or any
of your representatives or affiliates, have been and will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made,
at the time the related Projections are made available to the Commitment Parties
and on the Closing Date; provided that, with respect to any Information or
Projections relating to the Company, such representation and warranty is made to
only your knowledge. You agree that if at any time from and including the date
hereof until the closing of the Facility, the representation and warranty in the
immediately preceding sentence would not be satisfied if the Information and
Projections were being furnished at such time, then you will promptly supplement
the Information and the Projections so that such representation and warranty
would be true and correct under those circumstances. In arranging the Facility,
including the syndication of the Facility, the Commitment Parties will be
entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof.

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay (or to cause to be paid) to the Initial Lenders the
earned and payable fees as set forth in the Term Sheet and in the Fee Letter
dated the date hereof and delivered herewith with respect to the Facility (the
“Fee Letter”). Once paid, except as expressly provided in the Fee Letter, such
fees shall not be refundable under any circumstances.

The commitments hereunder and the Arrangers’ agreement to perform the services
described herein are further subject to (a) since September 30, 2007, there not
having occurred any change, effect, event, occurrence, state of facts or
development which individually or in the aggregate (i) has or would reasonably
be expected to have a material adverse effect on the business, assets, financial
condition, liabilities or results of operations of the Company and its
subsidiaries, taken as a whole; provided that none of the following shall be
deemed, either alone or in combination, to constitute, and none of the following
shall be taken into account in determining whether there has been or will be a
Material Adverse Effect: any change, effect, event, occurrence, state of facts
or development (A) in the financial or securities markets or the

 

3



--------------------------------------------------------------------------------

economy in general, (B) in the industries in which the Company or any of its
subsidiaries operates in general, to the extent (in the case of (B)) that such
change, effect, event, occurrence, state of facts or development does not
disproportionately impact the Company or any of its subsidiaries, (C) arising
out of, resulting from or attributable to (1) changes in generally accepted
accounting principles or in accounting standards, (2) the execution,
announcement or performance of the Acquisition Agreement or the consummation of
the transactions contemplated thereby, including by reason of the identity of IR
or any communication by IR regarding the plans or intentions of IR with respect
to the conduct of the business of the Company and including the impact thereof
on relationships with customers, suppliers, distributors, partners or employees,
or any litigation arising relating to the Acquisition Agreement or the
transactions contemplated thereby; provided, however, that this clause (2) shall
not affect the representations set forth in Sections 3.01(e), 3.01(n)(x) and
3.01(n)(xi) of the Acquisition Agreement or the provision that such
representations be true and correct in accordance with the terms of
Section 6.02(a) thereof, (3) any action taken by the Company or its subsidiaries
as contemplated or permitted by the Acquisition Agreement or with IR’s consent,
(4) any failure to meet any internal or public projections, forecasts or
estimates of revenue or earnings (for the avoidance of doubt, the exception in
this clause (4) shall not prevent the underlying cause of any such failure to be
taken into account in determining whether a Material Adverse Effect has
occurred) or (5) any item or items set forth on Section 8.03(i) of the Company
disclosure schedule attached to the Acquisition Agreement or (ii) is or would
reasonably be expect to impair in any material respect the ability of the
Company to consummate the Acquisition and the other transactions contemplated by
the Acquisition Agreement or to perform its obligations under the Acquisition
Agreement on a timely basis (a “Material Adverse Effect”), (b) the Initial
Lenders’ reasonable satisfaction in all respects with the material terms of the
Acquisition Agreement (and you hereby confirm that there are no material
agreements related to the Acquisition, except for the Acquisition Agreement, and
the Initial Lenders hereby confirm their satisfaction with the execution copy of
such Acquisition Agreement, including the disclosure schedules thereto,
delivered December 15, 2007, at 3:52 pm), (c) the Initial Lenders’ satisfaction
that, prior to and during the syndications of the Facility prior to the Closing
Date, there shall be no competing issues of debt securities or commercial bank
or other credit facilities of you, the Company or your or its respective
subsidiaries being offered, placed or arranged (except for (1) issuance of
commercial paper and (2) a refinancing of the Existing Credit Agreement, upsized
to $1,500,000,000, and issuances of debt securities other than commercial paper;
provided that the proceeds of a refinancing of the Existing Credit Agreement in
excess of $750,000,000 or the proceeds of issuances of debt securities other
than commercial paper shall be first used to finance the Acquisition and, to the
extent so used, shall reduce the Initial Lenders’commitments hereunder) and
(d) your compliance with the section of the Term Sheet entitled “Conditions
Precedent to Initial Borrowing”.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Term
Sheet or any other document concerning the financing of the Transactions to the
contrary, except to the extent expressly set forth as a separate condition in
this Commitment Letter or the section of the Term Sheet entitled “Conditions
Precedent to Initial Borrowing”, (a) the only representations relating to you
and your respective subsidiaries and your and their businesses or to the Company
and its subsidiaries and its and their businesses, the making of which shall be
a condition to availability of the Facility on the Closing Date, shall be
(i) such of the representations made by you or the Company, as applicable, in
the Acquisition Agreement, as

 

4



--------------------------------------------------------------------------------

are material to the interests of the Lenders, but only to the extent any breach
of such representations shall give you the right to terminate your obligations,
or the Company the right to terminate its obligations (if, in the case of the
Company, such right has not been waived), under the Acquisition Agreement and
(ii) the Specified Representations (as defined below) and (b) the terms of the
Loan Documents shall be in a form such that they do not impair availability of
the Facility on the Closing Date if the conditions set forth in this Commitment
Letter and in the section of the Term Sheet entitled “Conditions Precedent to
Initial Borrowing” are satisfied (such conditions being the only conditions to
funding on the Closing Date). For purposes hereof, “Specified Representations”
means the representations and warranties set forth in the Term Sheet relating to
corporate power and authority to execute, deliver and perform the loan
documents; due execution and delivery of the loan documents; no violation of law
with respect to execution, delivery and performance of the loan documents; the
enforceability of the loan documents; Federal Reserve margin regulations; the
Investment Company Act; and the status of the loan documents as senior debt.
Subject to clause (b) of the first sentence of this paragraph, those matters
that are not covered by or made clear under the provisions hereof and of the
Term Sheet are subject to the approval and agreement of the Commitment Parties
and you. This paragraph of the Commitment Letter is referred to herein and in
the Term Sheet as the “Specified Representations Paragraph.”

By executing this Commitment Letter, you agree (a) to indemnify and hold
harmless the Commitment Parties, their respective affiliates and each of their
respective officers, directors, partners, employees, affiliates, agents and
controlling persons (each, an “indemnified person”) from and against any and all
losses, claims, damages, liabilities and expenses, joint or several, to which
any such indemnified person may become subject arising out of or in connection
with this Commitment Letter, the Fee Letter, the Term Sheet, the Transactions,
the Facility or any related transaction or any claim, litigation, investigation
or proceeding relating to any of the foregoing (any of the foregoing, a
“Proceeding”), regardless of whether any such indemnified person is a party
thereto or whether a Proceeding is initiated by or on behalf of a third party or
you or any of your affiliates, and to reimburse each such indemnified person
upon demand for any reasonable legal or other expenses incurred in connection
with investigating or defending any of the foregoing, provided that the
foregoing indemnity will not, as to any indemnified person, apply to losses,
material breaches of contract, claims, damages, liabilities or related expenses
to the extent it is determined by a court of competent jurisdiction to have
resulted from the bad faith, willful misconduct or gross negligence of such
indemnified person, and (b) to reimburse the Commitment Parties upon request
from time to time for all reasonable out-of-pocket expenses (including but not
limited to the expenses of the Commitment Parties’ due diligence investigation,
syndication expenses, travel expenses and reasonable fees, disbursements and
other charges of counsel) incurred in connection with the Facility and the
preparation of this Commitment Letter, the Term Sheet, the Fee Letter, the
definitive documentation for the Facility. Notwithstanding any other provision
of this Commitment Letter, no indemnified person shall be liable for any damages
directly or indirectly arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems, other than damages arising from such indemnified person’s
bad faith, gross negligence or willful misconduct, or for any special, indirect,
consequential or punitive damages in connection with its activities related to
the Facility.

 

5



--------------------------------------------------------------------------------

You acknowledge that the Commitment Parties and their respective affiliates may
be providing debt financing, equity capital or other services (including but not
limited to financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. None of the Commitment Parties or any of their respective
affiliates will use confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or its other relationships
with you in connection with the performance by such party of services for other
companies, and none of the Commitment Parties or any of their respective
affiliates will furnish any such information to other companies. You also
acknowledge that none of the Commitment Parties or any of their respective
affiliates has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you or your respective
subsidiaries or representatives, confidential information obtained by such party
from any other company or person.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, on the one hand, and any of the Commitment Parties, on
the other hand, is intended to be or has been created in respect of any of the
transactions contemplated by this Commitment Letter, irrespective of whether any
Commitment Party has advised or is advising you on other matters, (b) each of
the Commitment Parties, on the one hand, and you, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor do you rely on, any fiduciary duty on the part of any Commitment Party,
other than as provided in the letters dated November 30, 2007, from each of CSS,
JPMorgan and Goldman Sachs & Co. respectively to Ingersoll-Rand Company Limited
in connection with their engagement as financial advisors for the Acquisition,
(c) you are capable of evaluating and understanding, and you understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Commitment Letter, (d) you have been advised that the Commitment Parties are
engaged in a broad range of transactions that may involve interests that differ
from your interests and that the Commitment Parties have no obligation to
disclose such interests and transactions to you by virtue of any fiduciary,
advisory or agency relationship, and (e) you waive, to the fullest extent
permitted by law, any claims against any Commitment Party for breach of
fiduciary duty or alleged breach of fiduciary duty in respect of such Commitment
Party’s activities under this Commitment Letter (each, a “Fiduciary Claim”) that
you may have and agree that no Commitment Party shall have any liability
(whether direct or indirect) to you in respect of such a Fiduciary Claim or to
any person asserting such a Fiduciary Claim on behalf of or in right of you,
including your stockholders, employees or creditors.

You further acknowledge that each Arranger is a full service securities firm
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, each Arranger may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations of, you and other companies with
which you may have commercial or other relationships). With respect to any
securities and/or financial instruments so held by any Arranger or any of its
respective customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

 

6



--------------------------------------------------------------------------------

This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Commitment Parties, and any
attempted assignment without such consent shall be void. This Commitment Letter
may not be amended or any provision hereof waived or modified except by an
instrument in writing signed by the Commitment Parties and you. This Commitment
Letter may be executed in any number of counterparts, each of which shall be
deemed an original and all of which, when taken together, shall constitute one
agreement. Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Commitment Letter. This Commitment Letter
(including the exhibits hereto) and the Fee Letter are the only agreements that
have been entered into among us with respect to the Facility and set forth the
entire understanding of the parties with respect thereto. This Commitment Letter
(including the exhibits hereto) and the Fee Letter supersede all prior
understandings, whether written or oral, between us with respect to the
Facility. This Commitment Letter is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the parties
required to be indemnified hereunder. This Commitment Letter shall be governed
by, and construed in accordance with, the laws of the State of New York. The
Commitment Parties may perform the duties and activities described hereunder
through any of their respective affiliates and the provisions of the fourth
preceding paragraph shall apply with equal force and effect to any of such
affiliates so performing any such duties or activities; provided that any
assignment by any Commitment Party of all or any portion of its commitments
hereunder to an affiliate will not release such Commitment Party from any of its
obligations hereunder unless and until such affiliate has funded the commitment
so assigned.

You irrevocably and unconditionally submit to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State court sitting in the City of New York over any suit, action
or proceeding arising out of, relating to, based upon or as a result of the
Transactions, this Commitment Letter, the Term Sheet or the Fee Letter or the
performance of services hereunder or thereunder. You hereby agree that service
of any process, summons, notice or document by registered mail addressed to you
shall be effective service of process for any suit, action or proceeding brought
in any such court. You irrevocably and unconditionally waive any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
any inconvenient forum. You agree that a final, non-appealable judgment in any
such suit, action or proceeding brought in any such court shall be conclusive
and binding upon you and may be enforced in any other courts to whose
jurisdiction you are or may be subject, by suit upon judgment. You and the
Commitment Parties irrevocably agree to waive trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party arising
out of, relating to, based upon or as a result of the Transactions, this
Commitment Letter, the Term Sheet or the Fee Letter or the performance of
services hereunder or thereunder.

You agree that you will not disclose, directly or indirectly, this Commitment
Letter, the Fee Letter, the Term Sheet or the contents hereof or thereof to any
person, except (a) to your officers, employees, attorneys, accountants and
advisors, (b) solely with respect to the Commitment Letter and the Term Sheet
(but not the Fee Letter), to the Company and its respective officers, directors,
employees, attorneys, advisors and accountants and (c) as required by applicable
law or compulsory legal process, provided that, in the case of clauses (a) and
(b), such disclosure shall be made on a confidential and need-to-know basis.

 

7



--------------------------------------------------------------------------------

Each Commitment Party hereby notifies you that pursuant to the requirements of
the U.S.A. PATRIOT ACT (Title III of Pub. L. 107 56 (signed into law October 26,
2001)) (the “Patriot Act”), it and each of the Lenders may be required to
obtain, verify and record information that identifies you and the Guarantors,
which information may include the name and address of you and the Guarantors and
other information that will allow each Commitment Party and each of the Lenders
to identify you and the Guarantors in accordance with the Patriot Act. This
notice is given in accordance with the requirements of the Patriot Act and is
effective for each Commitment Party and each of the Lenders.

Please indicate your acceptance of the terms hereof and of the Fee Letter by
signing in the appropriate space below and in the Fee Letter and returning to
the Initial Lenders enclosed duplicate originals (or facsimiles) of this
Commitment Letter and the Fee Letter not later than 5:00 p.m., New York City
time, on December 17, 2007. The commitments hereunder will expire at such time
in the event that the Initial Lenders have not received such executed duplicate
originals (or facsimiles) in accordance with the immediately preceding sentence.
In the event that the execution of the credit agreement for the Facility does
not occur on or before September 30, 2008, then this Commitment Letter and the
commitments hereunder shall automatically terminate unless the Commitment
Parties shall, in their sole discretion, agree to an extension. The syndication,
compensation, reimbursement, indemnification, jurisdiction, governing law,
waiver of jury trial and confidentiality provisions contained herein and in the
Fee Letter shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the commitments
hereunder; provided that the reimbursement and indemnification provisions shall
be superseded by the definitive documentation, upon execution and delivery
thereof.

[The remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, JPMORGAN CHASE BANK, N.A., By  

/s/ Anthony W. White

Name:   Anthony W. White Title:   Vice President

 

J.P. MORGAN SECURITIES INC., By  

/s/ Thomas H. Kozlark

Name:   Thomas H. Kozlark Title:   Executive Director

Signature Page to the Commitment Letter



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, By  

/s/ Karl Studer

Name:   Karl Studer Title:   Director By  

/s/ Petra Jaek

Name:   Petra Jaek Title:   Assistant Vice President

 

CREDIT SUISSE SECURITIES (USA) LLC, By  

/s/ Christopher Cunningham

Name:   Christopher Cunningham Title:   Managing Director

Signature Page to the Commitment Letter



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., By  

/s/ Brian Packard

Name:   Brian Packard Title:  

 

GOLDMAN SACHS BANK USA,

By  

/s/ William Yarbenet

Name:   William Yarbenet Title:   Vice President

Signature Page to the Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

INGERSOLL-RAND COMPANY, By  

/s/ James V. Gelly

Name:   James V. Gelly Title:   Senior Vice President INGERSOLL-RAND COMPANY
LIMITED, By  

/s/ Herbert L. Henkel

Name:   Herbert L. Henkel Title:  

Chairman, Chief Executive

Officer and President

Signature Page to the Commitment Letter



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL

December 15, 2007

Project Ski School

$3,900,000,000 Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions

Capitalized terms used but not defined in this Exhibit A have the meanings
assigned to such terms in the Commitment Letter, dated the date hereof, to which
this Exhibit A is attached.

 

Borrowers:

   The borrowers under the Facility (as defined below) will be Ingersoll-Rand
Company, a New Jersey corporation, and Ingersoll-Rand Company Limited, a Bermuda
company (collectively, the “Borrowers”).

Transactions:

  

Pursuant to an Agreement and Plan of Merger (together with all exhibits and
schedules thereto, the “Acquisition Agreement”) to be entered into among
Ingersoll-Rand Company Limited (“IR”), Indian Merger Sub, Inc. (“Merger Sub”)
and Trane Inc. (the “Company”), an acquisition will be consummated (the
“Acquisition”) in which (a) Merger Sub will be merged with and into the Company,
with the Company as the surviving entity and (b) the existing stockholders of
the Company will receive, for each share of outstanding Company stock (together
with the associated rights), aggregate consideration consisting of 0.23 common
shares of IR (together with the associated number of rights) and $36.50 in cash
(the “Merger Consideration”); provided that IR may substitute up to $1.00 per
share in additional cash consideration in lieu of a portion of, and
appropriately reducing, the stock consideration in accordance with the terms of
the Acquisition Agreement.

 

In connection with the Acquisition, (a) the Borrowers will obtain the Facility,
as defined below under the caption “Facility”, on the date on which the
Acquisition is consummated (the “Closing Date”) and (b) fees and expenses
incurred in connection with the Transactions (as defined below) (the
“Transaction Costs”) will be paid. The transactions described in this paragraph,
together with the Acquisition, are collectively referred to herein as the
“Transactions”.

Guarantees:    All obligations of the Borrowers under the Facility will be
unconditionally guaranteed (the “Guarantees”) by (a) each other and (b) any
other entities (any such entities, together with the Borrowers, in their
capacities as guarantors, the “Guarantors”) that guarantee (i) as of the Closing
Date, IR’s outstanding notes



--------------------------------------------------------------------------------

   and debentures or indebtedness under the Existing Credit Agreement (as
defined below) or (ii) any other indebtedness the proceeds of which are required
to be applied to repay the Facility (as defined below).

Joint Lead Arrangers and

Joint Bookrunners:

   J.P. Morgan Securities Inc. (“JPMorgan”), Credit Suisse Securities (USA) LLC
(“CSS”) and Goldman Sachs Credit Partners L.P. (“GSCP” and, together with
JPMorgan and CSS, the “Arrangers”) will act as joint lead arrangers and joint
bookrunners for the Facility. Administrative Agent:    JPMorgan Chase Bank, N.A.
(“JPMCB”) will act as sole and exclusive administrative agent for the Facility
(in such capacity, the “Administrative Agent”) for a syndicate of financial
institutions (the “Lenders”). Syndication Agents:    GSCP and CSS (together with
JPMCB, the “Agents”) will act as syndication agents for the Facility. Purpose:
   The proceeds of the Loans under the Facility will be used by the Borrowers on
the Closing Date (a) to pay the Transaction Costs and (b) to pay a portion of
the cash portion of the Merger Consideration. Facility:    A 364-day senior
unsecured revolving bridge facility in an aggregate principal amount of up to
$3,900,000,000 (the “Facility”). Final Maturity    The Facility will mature on
the date (the “Maturity Date”) that is 364 days after the Closing Date.
Availability:    Loans under the Facility will be available on and after the
Closing Date at any time prior to the Maturity Date, in minimum principal
amounts to be agreed upon. Any amounts repaid under the Facility shall be
accompanied by a corresponding pro rata reduction in the Lenders’ commitments
under the Facility. Interest Rates:    At the applicable Borrower’s option, ABR
or LIBOR loans (“Loans”) will be available as follows:   

(A) ABR Option:

 

Interest shall be at the Alternate Base Rate of JPMCB (the “ABR”), calculated on
the basis of the actual number of days elapsed in a year of 360 days (or 365 or
366 days, as applicable, in the case of ABR Loans based on the Prime Rate),
payable quarterly in arrears. The ABR is defined as

 

A-2



--------------------------------------------------------------------------------

  

the higher of (i) the Federal Funds Effective Rate, as published by the Federal
Reserve Bank of New York, plus  1/2 of 1% and (ii) the prime commercial lending
rate of JPMCB, as announced from time to time at its head office. ABR drawings
shall be made available on a same-day basis if requested prior to 11:00 a.m. New
York time and shall be in minimum amounts of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof.

  

(B) LIBOR Option:

 

Interest shall be determined for periods (“Interest Periods”) of one, two,
three, or six months (as selected by the applicable Borrower) and, if agreeable
to all the Lenders, nine or twelve months, and shall be at an annual rate equal
to the London Interbank Offered Rate (“LIBOR”), as reflected on the applicable
Reuters screen, for the corresponding deposits of U.S. Dollars plus the
Applicable Margin as set forth below. Interest will be paid at the end of each
Interest Period or quarterly, whichever is earlier, and will be calculated on
the basis of the actual number of days elapsed in a year of 360 days. LIBOR will
be adjusted for Regulation D reserve requirements and will at all times include
statutory reserves. LIBOR drawings shall require three business days’ prior
notice and shall be in minimum amounts of $10,000,000 or any integral multiple
of $1,000,000 in excess thereof.

Applicable Margin:    As set forth on Annex I hereto. Facility Fee:    A
facility fee determined in accordance with the attached Annex I shall accrue on
the daily aggregate amount of the commitments under the Facility (as such may be
reduced by payment or prepayment) for each day from and including the closing
date of the definitive credit agreement to but excluding the date such
commitments are terminated. Such facility fee shall be payable (a) quarterly in
arrears and (b) upon the later of the date of the termination of such
commitments in their entirety and the date the loans thereunder are repaid in
their entirety.

Voluntary Facility

Reductions and

Prepayments:

   Voluntary prepayments of Loans under the Facility and voluntary reductions of
any unutilized portion of the Facility commitments will be permitted at any
time, in whole or in part, with three business days’ prior notice, but without
premium or penalty (except for LIBOR breakage costs, if any), in minimum amounts
of $10,000,000 and multiples of $1,000,000 in excess thereof.

 

A-3



--------------------------------------------------------------------------------

Mandatory Prepayments and Commitment Reductions:    Loans under the Facility
shall be prepaid (a) with 100% of the net cash proceeds of issuances of debt
obligations and equity securities of the Borrowers, subject to limited
exceptions to be agreed, (b) with 100% of the net cash proceeds of asset sales
or other dispositions of the Borrowers outside the ordinary course of business
(including, without limitation, insurance and condemnation proceeds), subject to
exceptions to be agreed and (c) in an amount not less than $500,000,000 within
30 business days of the Closing Date. Any prepayment made pursuant to this
paragraph shall be accompanied by a corresponding pro rata reduction in the
Lenders’ commitments under the Facility.

Representations and

Warranties:

   Substantially similar to those in the credit agreement, dated as of
August 12, 2005, among the Borrowers; the banks listed therein; JPMCB, as
administrative agent, JPMorgan and Citigroup Global Markets Inc, as lead
arrangers and bookrunners; Citicorp USA, Inc., as syndication agent; and Bank of
America, N.A., Deutsche Bank Securities Inc., The Bank of Tokyo-Mitsubishi,
Ltd., New York Branch and UBS Securities LLC, as documentation agents (the
“Existing Credit Agreement”).

Conditions Precedent to

Initial Borrowing:

  

Subject to the Specified Representations Paragraph, the following: delivery of
customary legal opinions; execution of the Guarantees, which shall be in full
force and effect; accuracy of representations and warranties in all material
respects; payment of fees and expenses invoiced at least two business days prior
to the initial borrowing; delivery of customary borrowing certificates; and
delivery of other customary documentation evidencing corporate existence,
authority and incumbency.

 

The Transactions shall have been consummated or shall be consummated
simultaneously with the closing of the Facility in accordance with applicable
law and the Acquisition Agreement (without giving effect to any amendments or
waivers to or of the Acquisition Agreement that are materially adverse to the
Lenders and not approved by the Agents).

Conditions Precedent to All

Other Borrowings:

   Substantially similar to those in the Existing Credit Agreement. Affirmative
and Negative Covenants:    Substantially similar to those in the Existing Credit
Agreement. Events of Default:    Substantially similar to those in the Existing
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

Assignments and

Participations:

   The Lenders shall be permitted to assign and sell participations in their
Loans and commitments, subject, in the case of assignments (other than to an
affiliate of the assigning Lender), to the consent of the applicable Borrower
(except during the existence of an event of default) and, in the case of all
assignments, to the consent of the Administrative Agent (which consent of the
Administrative Agent shall not be unreasonably withheld). Participants shall
have the same benefits as the Lenders with respect to yield protection and
increased cost provisions, provided that no participant shall be entitled to
receive any greater amount under such provisions than the transferor Lender
would have been entitled to receive in respect of the amount of the
participation transferred to the participant if no transfer had occurred.
Pledges of Loans to a Federal Reserve Bank shall be permitted without
restriction. Indemnification:    Usual and customary for facilities of this
type. Voting:    Substantially similar to the voting provisions in the Existing
Credit Agreement, with the required lenders defined as those Lenders having at
least a majority of the Facility commitments or, if applicable, holding at least
a majority of the unpaid amount of the Loans under the Facility. Governing Law
and Forum:    New York.

Counsel to Administrative

Agent and the Arrangers:

   Cravath, Swaine & Moore LLP.

 

A-5



--------------------------------------------------------------------------------

ANNEX I

Pricing Grid

 

     Ratings             

Level

   Moody’s    S&P    Facility Fee     Applicable Margin  

I

   A3    A-    0.060 %   0.290 %

II

   Baa1    BBB+    0.070 %   0.530 %

III

   Baa2    BBB    0.090 %   0.610 %

IV

   Lower    Lower    0.125 %   0.775 %

For purposes of the foregoing: (a) in the case of split ratings from Standard &
Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”),
the ratings to be used to determine the applicable Level shall be the higher of
the two ratings, or if the ratings differ by more than one Level as indicated
above, the rating to be used to determine the applicable Level shall be the
rating one above the lower of the two ratings, (b) if only one rating exists,
you may have your debt rated by a substitute nationally-recognized rating agency
reasonably acceptable to the Administrative Agent; until the issuance of such
rating, the applicable Level shall be the Level corresponding to the rating one
lower than the available rating, (c) if no ratings exist, the applicable Level
shall be Level IV, and (d) if any rating shall be changed (other than as a
result of a change in the rating system of the applicable rating agency), such
change shall be effective as of the date on which it is first announced by the
rating agency making such change. Each such change in the applicable margin and
fees shall apply to all outstanding Eurocurrency Loans and to Facility Fees
accruing during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of any rating agency shall change, the parties
hereto shall negotiate in good faith to amend the references to specific ratings
in this definition to reflect such changed rating system.